Name: 95/120/EC: Council Decision of 3 April 1995 appointing two members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  executive power and public service;  EU institutions and European civil service
 Date Published: 1995-04-12

 Avis juridique important|31995D012095/120/EC: Council Decision of 3 April 1995 appointing two members of the Committee of the Regions Official Journal L 082 , 12/04/1995 P. 0024 - 0024COUNCIL DECISION of 3 April 1995 appointing two members of the Committee of the Regions (95/120/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198 A thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a member's seat and an alternate member's seat have become vacant on the Committee of the Regions following the resignations of Dr Marco Formentini and Dr Raimondo Fassa respectively, which were notified to Council on 8 June and 13 July 1994; Having regard to the proposal from the Italian Government, HAS DECIDED AS FOLLOWS: Sole Article Dr Rodolfo Jannaconne Pazzi is hereby appointed a member of the Committee of the Regions in place of Dr Marco Formentini, and Dr Sergio Merusi is hereby appointed an alternate member of the Committee of the Regions in place of Dr Raimondo Fassa for the remainder of their term of office, which runs until 25 January 1998. Done at Luxembourg, 3 April 1995. For the Council The President J. TOUBON